Citation Nr: 0022312	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the record includes new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder for compensation purposes, to include whether the 
character of the appellant's discharge from service is a bar 
to entitlement to Department of Veterans Affairs (VA) 
benefits other than health care and related benefits 
authorized by Chapter 17, Title 38, United States Code.

2.  Whether the record includes new and material evidence to 
reopen a claim for service connection for residuals of a left 
knee injury for compensation purposes, to include whether the 
character of the appellant's discharge from service is a bar 
to entitlement to Department of Veterans Affairs (VA) 
benefits other than health care and related benefits 
authorized by Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had honorable active service consisting of a 
period of active duty for training from November 1978 to 
April 1979.  He also served from December 1979 to March 1981; 
his discharge was characterized as being under conditions 
other than honorable.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in July 1991 which denied service connection for 
residuals of a left leg injury and a psychiatric disorder.  
The veteran timely appealed the decision.  The Board 
construed the veteran's appeal to include a request to reopen 
the issue of characterization of the veteran's discharge.  As 
such, the case was remanded back to the RO for adjudication 
on the issue of the character of the veteran's discharge.  
The RO found, in a July 1996 rating decision, that the 
veteran was not insane at the time of his discharge.  The 
veteran appealed that decision and the case was thereafter 
returned to the Board.  The veteran failed to report to a 
scheduled hearing before a Member of the Board in February 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a July 1985 decision, the RO denied entitlement to 
service connection for residuals of a left knee injury and 
for a psychiatric disability, and the veteran was provided 
notice of his procedural and appellate rights in July 1985; 
however a timely notice of disagreement was not received.

3.  Evidence submitted since the RO's July 1985 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The appellant's active military service was terminated in 
March 1981 by a discharge under dishonorable conditions.

5.  The appellant's discharge from military service was the 
result of being AWOL for a continuous period of at least 89 
days.

6.  The appellant was not insane during his unauthorized 
absence.

7.  The appellant's repeated periods of AWOL cannot be 
considered minor offenses and constitute willful and 
persistent misconduct.  


CONCLUSIONS OF LAW

1.  The RO's July 1985 decision denying service connection 
for residuals of a left knee injury and for a psychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's July 1985 decision, thus, the claim for service 
connection for residuals of a left knee injury and a 
psychiatric disability, to include whether the character of 
the appellant's discharge from service is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits 
other than health care and related benefits authorized by 
Chapter 17, Title 38, United States Code is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).

3.  The appellant's discharge from service was under 
dishonorable conditions, and the character of this discharge 
is a bar to VA benefits, to include VA disability 
compensation benefits, other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code; the grant of service connection for compensation 
purposes is not warranted for a psychiatric disability or a 
left knee disability.  38 U.S.C.A. §§ 101(2), 101(18), 1131, 
5303 (West 1991); 38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Board notes that in August 1981, the RO 
issued an Administrative decision which concluded that the 
discharge for the veteran's period of active duty from 
December 1979 to March 1981 was due to willful and persistent 
misconduct and therefore issued under dishonorable 
conditions.  The veteran did not appeal that decision.  In 
1985, the veteran submitted a claim for service connection 
for residuals of a left knee injury and for a psychiatric 
disability, but he was informed in July 1985 that the 
character of his discharge was a bar to receipt of VA 
compensation benefits.  The veteran did not appeal that 
determination either.  

In May 1991, the veteran again submitted claims for service 
connection for a psychiatric disability and for residuals of 
a left knee injury.  In conjunction with his claims, the 
veteran submitted additional medical records showing evidence 
of a psychiatric disability.  The RO issued a July 1991 
rating decision denying the veteran's claims for service 
connection.  Specifically, the RO found that neither the 
veteran's residuals of a left knee injury, nor schizophrenia 
was incurred in or aggravated by the veteran's period of 
active duty for training, and that schizophrenia was not 
manifest to a degree of 10 percent or greater within one year 
following his release from active duty for training.  The RO 
also concluded that the character of the veteran's discharge 
from his period of active duty precluded entitlement to 
compensation based on any disease or injury incurred in or 
aggravated during that period.  The veteran appealed.  In 
conjunction with his appeal, the veteran submitted 
considerable medical evidence reflecting treatment beginning 
in November 1981 for left knee and psychiatric disorders.  
The Board construed the veteran's appeal to include a desire 
to reopen the issue relating to the character of the 
veteran's discharge and remanded the case back to the RO for 
adjudication of that issue.  The RO adjudicated the claim on 
the merits, but did not address the issue of whether new and 
material evidence had been submitted to reopen the claim.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was July 1985.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In this case, the Board finds that the additional medical 
records added to the file since the last final July 1985 
decision are so significant that they must be considered in 
order to fairly decide the merits of the claim.  
Specifically, the veteran contends, inter alia, that he was 
insane at that time of his discharge.  In this regard, the 
veteran has submitted considerable evidence showing treatment 
for a psychiatric disability and residuals of a left knee 
injury beginning in November 1981. Thus, the Board finds that 
assuming the credibility of the recent evidence as required 
by Justus, the veteran has submitted new and material 
evidence.  This evidence is relevant and probative to the 
issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).
The Board therefore finds that the veteran's claims for 
service connection for residuals of a left knee injury and a 
psychiatric disability, to include the issue of whether the 
character of the veteran's discharge is a bar to VA benefits, 
to include VA disability compensation benefits, other than 
health care and related benefits are reopened.

Because the claims have been reopened, it is necessary to 
determine whether the claims are well grounded.  In view of 
the evidence of psychiatric disorders, the appellant has 
presented a plausible claims.  Therefore, the claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). The Board is reopening the veteran's claims for 
entitlement to service connection to include whether the 
character of the veteran's discharge is a bar to VA benefits; 
as such, the veteran is not prejudiced by the Board's 
considering the issues of whether new and material evidence 
has been submitted to reopen a claim on the merits prior to 
any such consideration by the RO.  Furthermore, the appellant 
has argued the meerits of the claims.  Therefore, he has had 
adequate notice and opportunity to present all aspects of his 
claims.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § §  101(2), 101(18) (West 
1991); 38 C.F.R. § 3.12(a) (1999).  Regulations further 
provide that acceptance of an undesirable discharge to escape 
trial by general court-martial is considered to have been 
issued under dishonorable conditions.  38 C.F.R. §  
3.12(d)(1) (1999).  In addition, discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (1999).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge. 38 C.F.R. 
§ 3.12(b) (1999).  The Court of Appeals for Veterans Claims 
has held that the insanity need not be causaaly connected to 
the offenses.  Beck v. West, No. 97-1884 (U.S. Vet. App. June 
27, 2000).

A review of the appellant's service records reveals that the 
appellant was AWOL during the following periods of active 
duty:  2 days in February 1980, 4 days in April 1980, 11 days 
in September 1980; and from October 1980 until his discharge 
in March 1981.  The appellant signed a Request For Discharge 
for the Good of the Service, acknowledging his guilt of the 
charge of AWOL in excess of 30 days.  The appellant was 
afforded a mental status evaluation in January 1981, in 
conjunction with his discharge from service.  The evaluation 
revealed that the appellant's behavior was normal, that he 
was fully alert, fully oriented and had a level mood.  The 
appellant's thinking process was clear and his thought 
content was normal.  Memory was good.  The impression was no 
significant mental illness.  In addition, the appellant was 
found mentally responsible and able to distinguish right from 
wrong.  

As noted, review of the claims folder reveals that in August 
1981, in conjunction with a claim for state unemployment 
benefits, the RO issued an Administrative Decision which 
concluded that the appellant's discharge for the good of the 
service to escape trial by court-martial for the period of 
active duty from December 1979 to March 1981 was considered 
to have been due to willful and persistent misconduct.  The 
discharge was therefore held to have been given under 
dishonorable conditions.  The appellant did not appeal that 
decision.  In 1985, the appellant applied for service 
connection for residuals of a left knee injury and for a 
psychiatric disability, but was informed that the character 
of his discharge was a bar to receipt of VA compensation 
benefits.  He did not appeal that determination either.

The appellant submitted several written statements asserting 
that he displayed violent behavior in service and that his 
violent behavior was due to his psychiatric disorder.  In 
addition, the appellant claims he has had amnesia from being 
hit in the head during service.  The appellant did not offer 
any credible explanation for going AWOL. 

In May 1991, the appellant again submitted a claim for 
service connection for residuals of a left knee injury and 
for a psychiatric disability.  He also contended that his 
character of discharge should be upgraded.  The appellant 
contended that he had been evaluated and treated for a 
psychiatric disorder during service, and that the had been 
treated for such an illness during the subsequent 10 year 
period after service.  The appellant also described at length 
the psychiatric symptoms he experienced at the time he was 
absent without leave from service.

In a July 1991 rating decision, the RO concluded that neither 
residuals of a left knee injury, nor a psychiatric disability 
was incurred in or aggravated by the appellant's period of 
active duty for training.  In addition, the RO found that the 
appellant's character of his discharge from his period of 
active duty precluded entitlement to compensation based on 
any disease or injury incurred in or aggravated during that 
period.  The veteran appealed that decision.

In a January 1996 remand, the Board construed the appellant's 
appeal to include reopening the issue relating to the 
character of his discharge.  The Board noted that the 
appellant furnished a rather detailed version of the overall 
circumstances surrounding the time of his discharge, which 
include evaluation and treatment for psychiatric symptoms.  
The Board noted that the regulations provide that insanity at 
the time of the offense is an exception of such a discharge 
being considered a bar to the payment of benefits.  As such, 
the Board remanded the case back to the RO because of a 
reasonable possibility that the circumstances surrounding the 
appellant's discharge were due to a psychiatric illness.

Subsequent to the remand, the RO issued a July 1996 rating 
decision finding that the appellant was not considered insane 
at the time of commission of deeds which resulted in other 
than honorable discharge, for purposes of VA benefits.  An 
Administrative Decision was issued in this regard in July 
1996.  The veteran appealed that decision.  It appears that 
the appellant now contends that he suffered from a mental 
impairment during his military service which rendered him 
insane at the time of his discharge.

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354 (1999).

The appellant's enlistment physical in September 1978 
revealed no complaints, findings, or diagnosis of a 
psychiatric disability.  The service records show that the 
appellant was noted with a mixed personality disorder in 
service, and shortly after service.  As noted above, a 
January 1981 Report of Mental Status Evaluation shows no 
evidence of a psychiatric disability.  Specifically, the 
appellant knew right from wrong, and was cognizant of the 
fact that his going AWOL was inappropriate.  Medical reports 
of record indicate that the veteran was diagnosed with 
schizophrenia in 1983.  As such, the medical evidence in this 
case does not show the onset of a psychiatric disability 
until after discharge from service in 1983.  Findings at that 
time did not show signs or symptoms of schizophrenia by 
history to an earlier time.  The Board therefore finds that 
the appellant was sane during military service.  Furthermore, 
there is no medical evidence to show that a psychiatric 
disability was manifested within a presumptive period 
following active duty for training service ending in 1979.  
Accordingly, the Board concludes that the preponderance of 
the evidence does not show that the appellant was insane at 
the time he went AWOL.  38 C.F.R. § 3.12(b) (1999).

The Board has also reviewed the offenses committed by the 
appellant during service and finds that the evidence of 
record establishes that the appellant's repeated periods of 
being AWOL constitute persistent and willful misconduct.  
While a single episode of misconduct might be considered a 
minor offense, repeated infractions, as here, may be 
construed as showing a continual and intentional disregard 
for service obligations.  The Court has held that 
unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus can not constitute a minor offense.  
Cropper v. Brown, 6 Vet. App. 450, 452-3 (1994).  Thus, here, 
the appellant's repeated and increasingly longer periods of 
being AWOL clearly demonstrate the type of offenses that 
preclude the performance of military duties and, therefore, 
cannot be considered minor offenses.  It is the cumulative 
effect of this conduct that leads the Board to find that it 
was both willful and persistent misconduct.  Also, as noted, 
the Board has also found that the appellant was not insane at 
the time of his persistent and willful misconduct during 
service. 

Accordingly, the Board concludes that the character of the 
appellant's discharge from service is a bar to entitlement to 
VA benefits, except for certain health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  38 U.S.C.A. §§ 101(2), 101(18), 5107 (West 1991); 38 
C.F.R. § 3.12 (1999).

The appellant has also placed in appellate status the issues 
of service connection for residuals of a left leg injury and 
a psychiatric disability; however, since his 



character of discharge from service is a bar to entitlement 
to VA benefits, except for certain health care and related 
benefits authorized by Chapter 17, he is not eligible to 
receive disability compensation benefits for a psychiatric 
disability or a left knee disability.  


ORDER

Service connection for a psychiatric disability for 
compensation purposes is denied.

Service connection for a left knee disability for 
compensation purposes is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


